As filed with the Securities and Exchange Registration No. 333-167182 Commission on October 1, 2010 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. 1 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] (Check appropriate box or boxes.) Variable Annuity Account B (Exact Name of Registrant) of ING LIFE INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositors Principal Office) Nicholas Morinigo, Esq. ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement Title of Securities Being Registered: Modified Single Premium Deferred Individual Variable Annuity Contract PART A PROSPECTUS ING express Retirement Variable Annuity Modified Single Premium Deferred Individual Variable Annuity Contract Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account B This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge, including the Statement of Additional Information (SAI) dated October 1, The SAI is incorporated by reference into the prospectus, and its table of contents appears on page 47 How to reach us Customer Service Center The SEC maintains a web site ( www.sec.gov ) that contains the Call: (888) 854-5950 SAI, material incorporated by reference, and other information Write: P.O.x 10450, Des Moines, Iowa about us, which we file electronically. The reference number 50306-0450 assigned to this Contract is 333-167182 . Visit: www.ingfinancialsolutions.com THE ING RETIREMENT MODERATE GROWTH PORTFOLIO is currently available for allocation of premiums under your Contract. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT : You may return the Contract within 10 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the amount required by the state in which the Contract was issued. Where applicable, this amount may be more or less than the Premium paid, depending on the investment results of the variable sub-accounts. See page 35. October 1, 2010 1 PROSPECTUS EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the Contract. We pay compensation to broker/dealers whose registered representatives sell the Contract. See page 36. 2 OCTOBER 1, 2010 3 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found. Accumulation Value  The sum of the Accumulation Values person, upon the death of the Annuitant) (1) prior to the in each of the variable sub-accounts. Each variable sub- Annuity Commencement Date (see page 31) and before account is valued at the close of each Business Day for the Contract Enters Lifetime Automatic Periodic Benefit the preceding Valuation Period. See page 9. Status (see page 23), or (2) while the Table 2 Annuity Additional Premium  Any payment, other than the Initial Plan for a non-qualified Contract or Roth IRA Contract is Premium, made by you and accepted by us for this in effect (see page 32) and before the Contract enters Contract. See page 18. Lifetime Automatic Periodic Benefit Status (see page 23). Annuitant  The individual designated by you and upon Endorsements  Attachments to this Contract that add to, whose life Annuity Payments and Minimum Guaranteed amend, change, modify or supersede the Contracts terms Withdrawal Benefits are based. See page 16. or provisions. Annuity Commencement Date  The date on which Annuity Excess Transfer  Any transfer after 12 transfers have Payments commence. See page 31. occurred within any Contract Year. Annuity Payments  Periodic payments made by us to you Excess Transfer Charge  The charge we may access on or, subject to our consent in the event the payee is not a each Excess Transfer. See page 13. natural person, to a payee designated by you. See page Excess Withdrawal  Any Withdrawal taken before the Annuitant reaches the Lifetime Withdrawal Eligibility Annuity Plan  An option elected by you, or the contractually Age, other than a request for the payment of Investment designated default option if none is elected, that Advisory Fees, or any Withdrawal in a Contract Year determines the frequency, duration and amount of the exceeding the then current Maximum Annual Withdrawal Annuity Payments. See page 31. (MAW) (see page 22) on or after the Lifetime Withdrawal Beneficiary  The individual or entity you select to receive Phase has begun (see page 21). See page 20. the Death Benefit. See page 16. General Account  An account which contains all of our Business Day Any day that the New York Stock Exchange assets other than those held in Variable Annuity Account (NYSE) is open for trading, exclusive of federal holidays, B. or any day the Securities and Exchange Commission Initial Premium  The payment made by you to us to put this (SEC) requires that mutual funds, unit investment trusts Contract into effect. See page 17. or other investment portfolios be valued. Insurable Interest  A lawful and substantial economic Cash Surrender Value  The amount you receive upon interest in the continued life of a person. An Insurable Surrender of this Contract, which equals the Interest does not exist if the Owners sole economic Accumulation Value minus any applicable charges. See interest in the Annuitant arises as a result of the page 25. Annuitants death. See page 35. Code  The Internal Revenue Code of 1986, as amended. Investment Advisory Fees  Fees or charges paid to a Company, we, us or our  ING Life Insurance and Annuity registered investment advisor for advice provided on the Company (ING Life), a stock company domiciled in selection and ongoing allocation of Accumulation Value Connecticut. See page 10. among the funds underlying this Contract. Contingent Annuitant  The individual who is not an Irrevocable Beneficiary  A Beneficiary whose rights and Annuitant and will become the Annuitant if the named interests under this Contract cannot be changed without Annuitant dies prior to the Annuity Commencement Date his, her or its consent. See page 16. and the Death Benefit is not otherwise payable. See page Joint Owner  An individual who, along with another individual Owner, is entitled to exercise the rights Contract  This Modified Single Premium Deferred Variable incident to ownership. Both Joint Owners must agree to Annuity Contract, together with any attached application, any change or the exercise of any rights under the amendments or Endorsements, where applicable. Contract. The Joint Owner may not be an entity and may Contract Anniversary  The same day and month each year not be named if the Owner is an entity. See page 16. as the Contract Date. If the Contract Date is February Lifetime Automatic Periodic Benefit Status  A period in 29 th , in non-leap years, the Contract Anniversary shall be time during which we will pay you MGWB Periodic March 1 st . Payments. See page 23. Contract Date  The date on which this Contract becomes Lifetime Withdrawal Eligibility Age  Age 59.5. The effective. minimum age of the Annuitant on or after which you may Contract Year  The period beginning on a Contract begin the Lifetime Withdrawal Phase. See page 21. Anniversary (or, in the first Contract Year only, beginning Lifetime Withdrawal Phase  The period under the on the Contract Date) and ending on the day preceding the Minimum Guaranteed Withdrawal Benefit during which next Contract Anniversary. the Maximum Annual Withdrawal is calculated and Death Benefit  The amount payable to the Beneficiary upon available for Withdrawal (see pages 19 and 22). The death of any Owner (or, if the Owner is not a natural Lifetime Withdrawal Phase begins on the date of the first 4 Withdrawal, other than a Withdrawal requested for the is required by you, the time frame and manner for payment of Investment Advisory Fees, on or after the date response will be specified in the notice. the Annuitant reaches the Lifetime Withdrawal Eligibility Owner  The individual (or entity) that is entitled to exercise Age. See page 21. the rights incident to ownership. The terms you or Maximum Annual Withdrawal or MAW  The maximum your, when used in this prospectus, refer to the Owner. amount available for Withdrawal from the Contract under See page 16. the Minimum Guaranteed Withdrawal Benefit in any Premium  Collectively, the Initial Premium and any Contract Year without reducing the MGWB Base in Additional Premium. See page 17. future Contract Years. See pages 22. Proof of Death  The documentation we deem necessary to MGWB Base  The factor that is used only for the sole establish death, including, but not limited to: (1) a purpose of calculating the MAW and the charge for the certified copy of a death certificate; (2) a certified copy of Minimum Guaranteed Withdrawal Benefit. The MGWB a statement of death from the attending physician; (3) a Base has no cash value. See page 20. finding of a court of competent jurisdiction as to the cause MGWB Charge Rate  The percentage of the MGWB Base of death; or (4) any other proof we deem in our discretion as of the last Business Day immediately prior to the date to be satisfactory to us. See page 30. the MGWB charge is deducted. See page 14. Ratchet  The increase to the MGWB Base by an amount MGWB Periodic Payments  The payments that occur after equal to the difference between the MGWB Base and the the Contract enters the Lifetime Automatic Periodic Accumulation Value on the applicable Ratchet Date if the Benefit Status. See page 23. Accumulation Value is greater than the amount of the Minimum Guaranteed Withdrawal Benefit or MGWB  MGWB Base immediately prior to such Ratchet Date. The benefit available after the Annuitant reaches the See page 21. Lifetime Withdrawal Eligibility Age that guarantees you Ratchet Date  The applicable date on which the Ratchet is to will have a pre-determined amount, the MAW, available occur. See page 21. for Withdrawals from the Contract each Contract Year, Right to Examine and Return this Contract  The period of even if the Accumulation Value is reduced to zero. See time during which you have the right to return the page 19. Contract for any reason, or no reason at all, and receive Minimum Guaranteed Withdrawal Benefit Charge or the Premium paid and not previously surrendered. See MGWB Charge  The charge for the MGWB. See page page 35. Specially Designated Variable Sub-account  A variable Net Return Factor  The value that reflects: (1) the sub-account that is used as a holding account or for investment experience of a mutual fund or investment administrative purposes. The Specially Designated portfolio in which a variable sub-account invests; and (2) Variable Sub-account is designated by us  currently, the the charges assessed against that variable sub-account ING Money Market Portfolio. during a Valuation Period. See page 10. Surrender  A transaction in which the entire Cash Surrender Notice to Us  Notice made in a form that: (1) is approved by Value is taken from the Contract. See page 25. or is acceptable to, us; (2) has the information and any Valuation Period  The time from the close of regular trading documentation we determine in our discretion to be on the NYSE on one Business Day to the close of regular necessary to take the action requested or exercise the right trading on the next succeeding Business Day. specified; and (3) is received by us at our Customer Withdrawal  A transaction in which only a portion of the Service Center at the address specified on page 1. Under Cash Surrender Value is taken from the Contract. certain circumstances, we may permit you to provide Annuity Payments under the Table 2 Annuity Plan for Notice to Us by telephone or electronically. non-qualified Contracts are treated as Withdrawals. See Notice to You  Written notification mailed to your last pages 26 and 31. known address. A different means of notification may also be used if you and we mutually agree. When action 5 Synopsis  The Contract This synopsis reviews some important things that you should know about this annuity. We urge you to read the entire prospectus for complete details. This Synopsis is designed only as a guide. Certain features and benefits may vary depending on the state in which your Contract is issued. These state variations are identified later in the prospectus. Commencement Date, and how often you receive them. See page 34 for more information about Annuity Payments and Annuity Plans available to you. This annuity is a modified single premium deferred individual variable annuity. What happens if I die? The first payment must be at least $50,000 for both contracts This annuity has a death benefit that pays money to your purchased with after-tax money (which we refer to as a non- beneficiary if you die before we start to pay you income from qualified contract) and contracts purchased with pre-tax your contract. The death benefit is equal to the Accumulation money (which we refer to as a qualified contract). Value. For more information about the death benefit, see page 30. Premiums cannot total more than $1,000,000, unless you receive approval from us. What other benefits are included with the annuity? This annuity includes a minimum guaranteed withdrawal You can use this Contract to save money for retirement or benefit, or MGWB, which generally provides, subject to other long-term purposes, and to receive retirement income for certain restrictions and limitations, that we will guarantee a life. It is not meant to be used to meet short-term financial minimum level of annual withdrawals from the contract for goals. You should not buy this Contract if you cannot risk the lifetime of the annuitant, even if these withdrawals deplete getting back an amount less than your initial investment; or your annuitys value to zero. It is important to note that your assets are in a plan that already provides tax-deferral and excess withdrawals (as described more fully on page 20) will you can identify no other benefits in purchasing this Contract. decrease the value of the MGWB and may, if applicable, When considering an investment in the Contract, you should result in the loss of the MGWB. This is more likely to occur if consult with your investment professional about your financial such withdrawals are made during periods of negative market goals, investment time horizon and risk tolerance, see page 18 . activity. For more information about the MGWB, and how withdrawals can affect this benefit, see page 19. THE ANNUITY CONTRACT FEES AND EXPENSES How does this annuity work? What fees and/or expenses do you deduct from my This annuity is a contract between you and us. You pay annuity? premium into your contract, and we agree to make payments You will pay fees while you own the annuity. These fees will to you, starting after one year or at a later date in the future. be deducted from the annuity. The amount of the fees depends on the value of the investments in your annuity and An annuity consists of the accumulation phase and the income the types of investments you choose. There are three types of phase. fees: transactional, recurring and underlying investment portfolio fees. For specific information about these fees, see During the accumulation phase , your annuitys value, which page 8. we refer to as the Accumulation Value can increase or decrease, based upon your allocation to the underlying TAXES investment options we offer. Currently, you may allocate money only to the ING Retirement Moderate Growth How will payouts and withdrawals from my annuity be Portfolio portfolio, however different investment options may taxed? be available in the future, see page 12. This annuity is tax-deferred, which means you do not pay taxes on the annuitys earnings until the money is paid to you. Since this annuity is tax-deferred, you do not pay taxes on the When you take payouts or make a withdrawal, you pay earnings until the money is paid to you. ordinary income tax on the accumulated earnings. You also defer paying taxes on earnings if you move money from one We begin to pay money to you during the income phase . We underlying investment option to another. You may pay a use the value of your contract to determine the amount of federal income tax penalty on earnings you withdraw before income you receive, which we refer to as an Annuity Payment. age 59½. See page 39 for more information. Your annuity Depending on the Annuity Plan you choose, you can receive may also be subject to a premium tax, which depends on your payouts for life or for a specific period of time. You select the state of residency. See page 13 for more information. date the payouts start, which we refer to as the Annuity You can exchange one tax-deferred annuity for another 6 without paying taxes on the accumulated earnings when you make the exchange. Before making such exchange, you should compare the benefits, features, and costs of the two annuities. Does buying an annuity in a retirement plan provide extra tax benefits? No. Buying an annuity within an IRA or other tax-deferred retirement plan doesnt give you any extra tax benefits, because amounts contributed to such plans are already tax- deferred. Choose your annuity based on its other features and benefits as well as its risks and costs, not its tax benefits. OTHER INFORMATION What else do I need to know? We may change your contract from time to time to follow federal or state laws and regulations. If we do, we will provide Notice to You of such changes in writing. Compensation: We pay the broker-dealer for selling the annuity to you. Your broker-dealer also may have certain revenue sharing arrangements or pay its personnel more for selling this contract than for selling other annuity contracts. See page 36 for more information. Right to Examine the Contract: Many states have laws that give you a set number of days to look at an annuity after you buy it. If you decide during that time that you do not want it, you can return the annuity. See page 35 for more information. 7 Synopsis  Fees and Expenses The following tables describe the fees and expenses that you will pay when buying, owning, and Surrendering the Contract. This table describes the transactional fees and expenses that you will pay at the time that you buy the Contract, Surrender the Contract, or transfer Accumulation Value between variable sub-accounts. Premium taxes may also be deducted. Transactional Fees and Expenses Surrender Charge None Excess Transfer Charge 1 $25 Overnight Charge 2 $20 1 The charge is assessed per transfer between variable sub-accounts after 12 during a Contract Year (which we refer to as an Excess Transfer); however only one variable sub-account is available under the Contract at this time. 2. You may choose to have this charge deducted from the amount of a Surrender or Withdrawal you would like sent to you by overnight delivery service. This table describes the recurring fees and expenses that you will pay periodically during the time that you own the Contract, not including variable sub-account fees and expenses. Recurring Fees and Expenses Separate Account Annual Expenses (as a percentage of Accumulation Value) Mortality & Expense Maximum Current Risk Charge 3 0.78% 0.78% Asset Based Administrative Charge None None Total Separate Account Annual Expenses 0.78% 0.78% Minimum Guaranteed Withdrawal Benefit Charge(as a percentage of the MGWB Base) 4 1.00% 1.00% 3 . This charge is deducted on Business Days as a percentage of and from the Accumulation Value in each variable sub-account. 4 . This charge is for the MGWB, which is an included benefit of your annuity. The charge is deducted quarterly from the Accumulation Value in each variable sub-account. The MGWB Base is equal to the Initial Premium on the Contract Date, and is increased dollar-for-dollar for any Additional Premiums permitted during the first Contract Year. For more information, please see pages 14 and 19. This item shows the minimum and maximum total gross operating expenses charged by the variable sub-accounts that you may pay periodically during the time that you own the Contract. More detail concerning each variable sub-accounts fees and expenses is contained in the prospectus for the relevant underlying investment portfolio. Total Annual Variable Sub-account Gross Operating Expenses Expenses that are deducted from underlying Minimum Maximum investment portfolio assets, including management 0.68% 0.68% fees, service and/or distribution (12b-1) fees, and other expenses 5 , 6 8 5 . We may receive compensation from the underlying investment portfolios or their affiliates based on an annual percentage of the average net assets held in that investment portfolio by us. The percentage paid may vary from one underlying investment portfolio to another. For certain underlying investment portfolios, some of this compensation may be paid out as 12b-1 fees or service fees that are deducted from investment portfolio assets. These fees are disclosed in the underlying investment portfolio prospectuses. We may also receive compensation from certain underlying investment portfolios or their affiliates for recordkeeping or other services. See page 36. 6 . No underlying investment portfolio currently charges a redemption fee. See page 14. This example is intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. Example Assumptions a. You invest $10,000 in the Contract for the time periods indicated below. b. The costs reflected include the maximum transactional and recurring fees and expenses noted above and the maximum charge for the MGWB. Also included are the maximum gross operating expenses noted above of any of the variable sub-accounts. c. The example assumes that your investment has a 5% return each year. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: If you Surrender or annuitize your Contract at the end of the applicable time period 1 year 3 years 5 years 10 years $236 $729 $1,248 $2,670 If you do not Surrender your Contract 1 year 3 years 5 years 10 years $236 $729 $1,248 $2,67 0 [TO BE UPDATED BY PRE-EFFECTIVE AMENDMENT] Condensed Financial Information Accumulation Value We use accumulation units to calculate the Accumulation Value of a Contract. Although there is currently only one underlying investment portfolio available for allocation of Accumulation Value and therefore only one variable sub-account, different variable sub-accounts could be available in the future. Each variable sub-account of Variable Annuity Account B has its own accumulation unit value. This value may increase or decrease from day to day based on the investment performance of the applicable underlying investment portfolio. Shares in an underlying investment portfolio are valued at their net asset value. On the Contract Date, the Accumulation Value in each variable sub-account equals the Initial Premium allocated to that variable sub- account, less a charge for premium tax, if applicable. We calculate the Accumulation Value at the close of each Business Day thereafter as follows: Accumulation Value in the variable sub-account at the close of the preceding Business Day è Multiplied by the variable sub-accounts Net Return Factor for the current Valuation Period (see below) è Plus any Additional Premium accepted to the variable sub-accounts during the current Valuation Period è Minus any premium taxes related to the Additional Premium, if applicable è Plus or Minus any transfers to or from the variable sub-account during the current Valuation Period è Minus any Withdrawals from the variable sub-account during the current Valuation Period è Minus any charges, other than daily charges (e.g., the charge for the MGWB, which is deducted on quarterly Contract Anniversaries), or applicable taxes, including any premium taxes not previously deducted, allocated to that variable sub-account No accumulation unit value history is contained in this prospectus because the Contract has not previously been offered for sale. 9 The Net Return Factor is an index number that reflects certain charges under the Contract and the investment performance of the variable sub-account. The Net Return Factor is calculated for each variable sub-account as follows: The net asset value of the portfolio in which the variable sub-account invests at the close of the current Business è Plus the amount of any dividend or capital gains distribution declared for and reinvested in such portfolio during the current Valuation Period è Divided by the net asset value of the portfolio at the close of the preceding Business Day è Minus the daily charges from the variable sub-account (e.g., the mortality & expense risk charge) Calculations for the variable sub-accounts are made on a per unit basis. Financial Statements The financial statements of each of ING Life Insurance and Annuity Company and its Variable Annuity Account B can be found in the SAI. The financial statements of Variable Annuity Account B include information about all contracts offered through it. The financial statements of ING Life Insurance and Annuity Company should only be considered as bearing on the Companys ability to meet its contractual obligations under the Contracts. ING Life Insurance and Annuity Companys financial statements do not bear on the future investment experience of the assets held in Variable Annuity Account B. ING Life Insurance and Annuity Company Organization and Operation ING Life Insurance and Annuity Company (the Company, we, us, our) issues the Contracts described in this prospectus and is responsible for providing each Contracts insurance and annuity benefits. We are a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. As part of a restructuring plan approved by the European Commission, ING has agreed to separate its banking and insurance businesses by 2013. ING intends to achieve this separation over the next four years by divestment of its insurance and investment management operations, including the Company. ING has announced that it will explore all options for implementing the separation including initial public offerings, sales or combinations thereof. We are engaged in the business of issuing life insurance and annuities. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 Regulatory Matters As with many financial services companies, the Company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the Company and its affiliates have been and are providing full cooperation . Insurance and Retirement Plan Products and Other Regulatory Matters. Federal and state regulators and self-regulatory agencies are conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); and disclosure. The Company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and have cooperated and are cooperating fully with each request for information. Some of these matters could result in regulatory action involving the Company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the Company is engaged. 10 In light of these and other developments, U.S. affiliates of ING, including the Company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues. Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the Company, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in Company reports previously filed with the Securities and Exchange Commission (SEC) pursuant to the Securities Exchange Act of 1934, as amended. Action has been or may be taken by regulators with respect to certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the Company. Product Regulation Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities. Specifically, U.S. federal income tax law imposes requirements relating to non-qualified annuity product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. (See page 39 for further discussion of some of these requirements.) Failure to administer certain non-qualified contract features (for example, contractual annuity start dates in non- qualified annuities) could affect such beneficiary tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance and annuity product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties, unanticipated remediation, or other claims and costs. Variable Annuity Account B and its Variable Sub-accounts Organization and Operation We established Variable Annuity Account B (the separate account) under Connecticut Law in 1976 as a continuation of the separate account established in 1974 under Arkansas law of Aetna Variable Annuity Life Insurance Company. The separate account was established as a segregated asset account to fund variable annuity contracts. The separate account is registered as a unit investment trust under the Investment Company Act of 1940. It also meets the definition of separate account under the federal securities laws. The separate account is divided into sub-accounts. Each sub-account invests directly in shares of a corresponding fund. Although we hold title to the assets of the separate account, such assets are not chargeable with the liabilities of any other business that we conduct. Income, gains or losses of the separate account are credited to or charged against the assets of the separate account without regard to other income, gains or losses of ING Life Insurance and Annuity Company. All obligations arising under the Contracts are obligations of ING Life Insurance and Annuity Company. Please note that we currently offer other variable annuity contracts through Variable Annuity Account B having different variable sub- accounts that are not discussed in this prospectus. Under certain circumstances, we may make certain changes to the variable sub- accounts. For more information, see page 19. 11 Variable Sub-accounts More information about the variable sub-accounts available under the Contract is contained in the below table. You bear the entire investment risk for amounts you allocate to an underlying investment portfolio, and you may lose your principal. The investment results of the underlying investment portfolios are likely to differ significantly. There is no assurance that any fund will achieve its investment objectives. You should carefully consider the investment objectives, risks and charges and expenses of an underlying investment option before investing in it. More information is available in the prospectus for an underlying investment option. You may obtain a copy of the prospectus for an underlying investment portfolio by contacting our customer service center. Contact information for the customer service center appears on page 1. If you received a summary prospectus for an underlying investment portfolio available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the portfolio's summary prospectus. Please work with your investment professional to determine if the variable sub-accounts may be suited to your financial needs, investment time horizon and risk tolerance. You should periodically review these factors to determine if you need to change your investment strategy. Variable Sub-accounts Currently Available ING Investors Trust 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING Retirement Moderate Growth Portfolio (Class I) Investment Adviser: Directed Services LLC Asset Allocation Committee The Portfolio seeks a high level of total return. ING Money Market Portfolio* 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING Money Market Portfolio * (Class S) Invest Adviser: ING Investments LLC Investment Subadviser: ING Investment Management Co. The Portfolio seeks to provide high current income, consistent with preservation of capital and liquidity, through investment in high-quality money market instruments while maintaining a stable share price of $1.00 * Please note that the ING Money Market Portfolio is the Specially Designated Variable Sub-Account and may only be used for certain administrative purposes. You may not allocate funds to this Variable Sub-account, see page 18. Fees Deducted by the Underlying Investment Portfolios The prospectuses for the underlying investment portfolios show the investment advisory fees, 12b-1 fees and other expenses including service fees (if applicable) charged annually. Fees of an underlying investment portfolio are one factor that impacts the value of a share. Please refer to the prospectuses for the underlying investment portfolios for more information and to learn more about additional factors. The Company may receive compensation from each of the underlying investment portfolios or their affiliates based on an annual percentage of the average net assets held in that underlying investment portfolio by the Company. The percentage paid may vary from one fund company to another. For certain underlying investment portfolios, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from underlying investment portfolio assets. Any such fees deducted from underlying investment portfolio assets are disclosed in the prospectuses for the underlying investment portfolio. The Company may also receive additional compensation from certain underlying investment portfolios for administrative, recordkeeping or other services provided by the Company to the underlying investment portfolios or their affiliates. These additional payments may also be used by the Company to finance distribution. See page 14 for more information. In the case of fund companies affiliated with the Company, where an affiliated investment adviser employs subadvisers to manage the underlying investment portfolios, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. Subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Investment management fees are apportioned between the affiliated investment adviser and subadviser. This apportionment varies by subadviser, resulting in varying amounts of revenue retained by the affiliated investment adviser. See page 12 14 for more information. Fees are deducted from the value of the underlying investment portfolio shares on a daily basis, which in turn affects the value of each variable sub-account that purchases fund shares. Changes to a Variable Sub-account and/or Variable Annuity Account B We may make additional variable sub-accounts through Variable Annuity Account B available to you under the Contract. We may also eliminate, combine or substitute underlying investment portfolios, subject to the conditions set forth in your Contract, and subject to any required regulatory approvals, including SEC approval. If you elected systematic withdrawals, as described below, or if you have other outstanding instructions and a variable sub-account is no longer available because it has been substituted or merged, we will execute your instructions using the substituted or merged variable sub-account, unless you instruct otherwise. The substituted or merged variable sub-account may have higher fees and charges than the variable sub-account it replaces. If a variable sub-account is no longer available for any other reason, we will allocate your Accumulation Value proportionally among the other variable sub-account(s) available that, according to your outstanding instructions, comprise your current allocation. We may close the currently available sub-account or any other variable sub-accounts to transfers of Premium or allocation of Additional Premium, however at least one variable sub-account will always be available. Subject to any required regulatory approvals, we reserve the right to transfer assets of Variable Annuity Account B or any variable sub-account that we determine to be associated with the class of contracts to which this Contract belongs to another separate account or variable sub-account. The portfolio in which the transferred assets invests may have higher fees and charges than the portfolio from which such assets were transferred. We operate Variable Annuity Account B in accordance with the Investment Company Act of 1940. Subject to SEC approval, we reserve the right to make the following changes to this separate account: Deregister the separate account; Operate the separate account as a management company; Restrict or eliminate any voting rights; or Combine Variable Annuity Account B with another separate account. We will provide you with written notice before we make any of these changes to the variable sub-accounts and/or Variable Annuity Account B. Fees and Expenses We deduct the following fees and expenses to compensate us for our costs, the services we provide, and the risks we assume under the Contracts. We incur costs for distributing and administering the Contracts, including compensation and expenses paid in connection with sales of the Contracts, for paying the benefits payable under the Contracts and for bearing various risks associated with the Contracts. Fees and expenses expressed as a percentage are rounded to the nearest hundredth of one percent. We expect to profit from the charges and may use the profits to finance the distribution of Contracts. Premium Tax In certain states, the Premium you pay for the Contract is subject to a premium tax. A premium tax is generally any tax or fee imposed or levied by any state government or political subdivision thereof on your Premium received by us. Currently, the premium tax ranges from zero to 3.5%, depending on your state of residence. We reserve the right in the Contract to recoup the amount of any premium tax from the Accumulation Value if and when: The premium tax is incurred by us; or The Accumulation Value is applied to an Annuity Plan on the Annuity Commencement Date. Unless you direct otherwise, a charge for any premium taxes will be deducted proportionally from the Accumulation Value. We reserve the right in the Contract to change the amount we charge for the premium tax if you change your state of residence. We do not expect to incur any other tax liability attributable to the Contract. We also reserve the right to charge for any other taxes as a result of any changes in applicable law. 13 Excess Transfer Charge Currently, the contract offers only one investment option so an Excess Transfer charge cannot be incurred. However, additional investment options could be available in the future. The Contract has a $25 charge for each transfer exceeding 12 during a Contract Year (which we refer to as an Excess Transfer). If additional investment options become available and you make an Excess Transfer, you will be assessed an Excess Transfer Charge. If we elect to deduct this charge, it will be deducted from the Accumulation Value in the variable sub-account from which the transfer is made. Redemption Fees If applicable, we may deduct the amount of any redemption fees imposed by the underlying investment portfolios as a result of Withdrawals, transfers or other fund transactions you initiate. For contracts issued in Connecticut, we will not deduct any redemption fees. Redemption fees, if any, are separate and distinct from any transaction charges or other charges deducted from your Accumulation Value. The prospectus for an underlying investment portfolio will have a more complete description of its fees and expenses. Mortality & Expense Risk Charge The Contract has a mortality & expense risk charge, 0.
